DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. With regard to claim 9, although the claim is drawn to a method, it appears that the recitation beginning at line 6 reciting "a processor ... to process said signal to ..." is defining a structural element.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 – 6 and 8 – 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lambert (5,652,566 - cited by Applicant). Lambert (Figure 1; column 3, lines 31 - 57; column 6, lines 7 - 58) teaches an arrangement suitable for implementation in a medical monitoring device, including a pulse oximeter (column 5, lines 16 - 20), having an acoustic sensor configured to detect if a primary alarm is operational, and activating a second alarm if the first in non-responsive.  It is inherent that a pulse oximeter of conventional design at the time of the invention would include drive, front end, and alarm triggering elements (as evidenced by Ali et al. - USPN 6,584,336 - cited by Applicant).  Additionally, the system activates a visual indicator when the second alarm is activated and additional/redundant alarms can be included in the arrangement.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lambert as applied to claim 6 above, and further in view of Singhi et al. (5,345,510 - cited by Applicant). Lambert teaches all of the features of the claimed invention except for a circuit integrity testing arrangement.  Singhi et al. teach testing path integrity for alarm arrangements (column 8, lines 1 - 50; Figures 2, 4) to permit identifying whether a circuit including an alarm speaker is shorted or open or grounded and provide an output to an operator to identify the problem to be fixed.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lambert to include elements for testing path integrity, as taught by Singhi et al., since this provides the operator with additional information regarding potential malfunctions of the alarms.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 – 6, and 10 of U.S. Patent No. 7,962,188. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than those of the patent, since the term "nonresponsive" encompasses determining circuit integrity as evidenced by claim 7.  Further, it would have been within the skill level of the art to select appropriate transducers for providing an indication to the operator.
Claims 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 17 of U.S. Patent No. 8,996,085. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the patent.  Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well.
Claims 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8, 14, and 15 of U.S. Patent No. 10,092,249. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the patent.  Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well.
Claims 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16 of U.S. Patent No. 10,939,877. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the patent.  Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736.  The examiner can normally be reached on Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791